PER CURIAM:
Jessuan Cowans appeals the denial after evidentiary hearing of his Rule 29.15 motion for post-conviction relief. He complains on appeal that he received ineffective assistance of counsel and was prejudiced when his trial attorney misinformed him that he would have to serve every day of any sentence imposed for attempted victim tampering. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).